DEFERRED COMPENSATION PLAN For Directors of Emerging Markets Growth Fund, Inc. (Amended and restated, effective as of January 1, 2008) TABLE OF CONTENTS Paragraph Title Page No 1. Definitions 1 2. Introduction 5 3. Plan Oversight; Administration and Amendment 5 3.1. Plan Oversight and Operation 5 3.2. Plan Interpretation and Administration 5 3.3 Plan Amendment, Acceleration or Termination 5 4. Election to Defer Payments 5 4.1. Election to Defer 5 4.2. Current Independent Board Members 5 4.2.a.Newly Elected or Appointed Independent Board Members 6 4.3. Modification or Revocation of Election to Defer 6 5. Beneficiary Designation 6 6. Deferred Payment Account 6 6.1. Crediting Amounts 6 6.2. Change of Investment Designation 7 6.3. Exchange Requests 7 7. Timing and Manner of Payments 7 7.1. Timing of Payments 7 7.2. Manner of Payment – Lump Sum 7 7.3. Alternative Payment Method 8 7.4. Death of Plan Participant 8 7.5. Disability of Plan Participant 8 7.6. Unforeseeable Emergency 8 7.7. Modification or Revocation for Post-2004 Deferrals 9 7.7.a. Special Transition Rule 9 7.8. Modification or Revocation for Pre-2005 Deferrals 9 8. Miscellaneous 9 8.1. Purchase of Underlying Shares 9 8.2. Unsecured Promise to Pay 9 8.3. Withholding Taxes 10 8.4. Statements 10 8.5 Assignment 10 8.6. Governing Law; Severability 10 Signature Page Exhibits A through D 1.DEFINITIONS 1.1.Administrator.An individual designated by CII to process forms and receive Plan related communications from Plan Participants and otherwise assist the Committee in the administration of the Plan. 1.2.The American Funds Group.The mutual funds advised by CRMC. 1.3.Beneficiary(ies).The person or persons last designated in writing by a Plan Participant in accordance with procedures established by the Committee to receive the amounts payable under the Plan in the event of the Plan Participant’s death.A Plan Participant may designate a Primary Beneficiary(ies) to receive amounts payable under the Plan upon the Plan Participant’s death.A Plan Participant may also name a Contingent Beneficiary(ies) to receive amounts payable under the Plan upon the Participant’s death if there is no surviving Primary Beneficiary(ies). 1.4.Board.The Board of Directors of Emerging Markets Growth Fund, Inc. 1.5.CII.Capital International, Inc. 1.6.Committee.The Committee on Directors of the Fund, comprised of Independent Board Members, responsible for oversight and operation of the Plan. 1.7CRMC.Capital Research and Management Company. 1.8.Date of Crediting. (i) With respect to a retainer deferred by a Plan Participant, the Date of Crediting is the first day of the period to which the retainer relates. (ii) With respect to a meeting fee deferred by a Plan Participant, the Date of Crediting is the date of the meeting. (iii) If any Date of Crediting falls on a Saturday, Sunday or federal holiday, the Date of Crediting will be the first business day following such Saturday, Sunday or federal holiday. (iv) Notwithstanding (i) – (iii), with respect to any deferral into the Fund, if any Date of Crediting falls on a day other than an Official Pricing Day, the Date of Crediting will be the next Official Pricing Day. 1.9.Deferred Payment Account.An account established in the name of the Plan Participant on the books of the Fund.Such account shall reflect the number of Phantom Shares credited to the Plan Participant under the Plan.A Deferred Payment Account will be divided into two separate Deferred Payment Accounts.One account will contain deferrals made prior to January 1, 2005, including any earnings thereon (“pre-2005 deferrals”).The other account will contain deferrals made on or after January 1, 2005, including any earnings thereon (“post-2004 deferrals”). 1.10.Disabled or Disability.A Plan Participant is disabled when he or she is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months. 1.11.Exhibit A (“List of Participating Funds”).List of mutual funds managed by CRMC and CII that have adopted the Plan. 1.12.Exhibit B (“Deferral Election Form”).A form indicating the compensation to be deferred under the Plan and the timing and manner of distribution.This form must be filed with the Administrator prior to the first day of the calendar year to which it first applies.Notwithstanding the foregoing, any person who is first elected or appointed an Independent Board Member of the Fund may file this form before or within 30 days after first becoming an Independent Board Member. 1.13.Exhibit C (“Beneficiary Designation Form”).A form indicating the beneficiary designations of a Plan Participant. 1.14.Exhibit D (“Rate of Return Election Form”).A form indicating the percentages of deferrals allocated to the Fund or The American Funds Group. 1.15.Fund.Emerging Markets Growth Fund, Inc. 1.16.Independent Board Member(s).Directors or who are not considered “interested persons” of the Fund managed by CII under the Investment Company Act of 1.17.Official Pricing Day.The Fund calculates its share price, also called the net asset value or NAV, as of 4:00 p.m. Eastern time (which is the normal close of trading on the New York Stock Exchange), on the last business day of each week, on the last business day of each month, and on such other days as the Board may determine.The Fund will not calculate NAV on any day during which the New York Stock Exchange has been closed for trading. 1.18.Permissible Payment Event.A Permissible Payment Event is any one of the following: (i) The date specified in Exhibit B by the Plan Participant that is objectively determinable at the time compensation is deferred under the Plan and is at least twenty-four months past the date of the first deferral election made by the Plan Participant; or (ii) The date on which the Plan Participant is no longer an Independent Board Member of the Fund; or (iii) The date the Plan Participant dies; or (iv) The date the Administrator receives notification that the Plan Participant is Disabled; or (v) The date the Committee determines that the Plan Participant has an Unforeseeable Emergency; or (vi) For pre-2005 deferrals only, a distribution event permissible under the terms of the Plan in effect on January 1, 2004. 1.19.Phantom Shares.Fictional shares of the Fund or each such fund of The American Funds Group that a Plan Participant has selected in Exhibit D that have been credited to his or her Deferred Payment Account(s).Phantom Shares of the Fund and each such fund of The American Funds Group shall have the same economic characteristics as actual shares of common stock and Class A shares, respectively, in terms of mirroring changes in net asset value and reflecting corporate actions (including, without limitation, receipt of dividends and capital gains distributions).However, because Phantom Shares are fictional, they shall not entitle any Plan Participant to vote on matters of any sort, including those affecting the Fund or each such fund of The American Funds Group. 1.20.Plan or Deferred Compensation Plan.The deferred compensation plan adopted by the Board of the Fund. 1.21.Plan Participant(s).An Independent Board Member who has elected to defer compensation under the Plan, or is receiving payments under the Plan in respect of prior service as an Independent Board Member. 1.22.Redemption Pricing Date.Shares of the Fund will be redeemed at the price determined as of the close of business (4:00 p.m. Eastern time) on the last business day of the month or on a sooner date if so declared by the Fund. 1.23.Unforeseeable Emergency.The following events may constitute an Unforeseeable Emergency under the Plan:(i) severe financial hardship of the Plan Participant or his or her Beneficiary(ies)resulting from illness or accident of the Plan Participant or Beneficiary(ies) and such spouses or dependents of the Plan Participant or Beneficiary(ies); (ii) loss of the Plan Participant’s or Beneficiary(ies)’ property due to casualty or(iii) similar extraordinary unforeseeable circumstances beyond the control of the Plan Participant or the Beneficiary(ies).The Committee, in its sole discretion, will determine if the Plan Participant has an Unforeseeable Emergency, after taking into account the extent to which such Unforeseeable Emergency is or may be relieved through reimbursement or compensation by insurance or otherwise or by liquidation of the Plan Participant's assets (to the extent the liquidation of such assets would not itself cause an Unforeseeable Emergency). 1.24.Variable Dollar Installment Method.Analternative method to a lump-sum available for payments under the Plan other than for reasons of death, Disability or Unforeseeable Emergency. Installments shall be paid annually, or on a quarterly basis in March, June, September and December as elected by the Plan Participant.The amount of each installment shall be determined for a Deferred Payment Account by multiplying the number of Phantom Shares of the fund(s) allocated to the Deferred Payment Account by a fraction, the numerator of which shall be one and the denominator of which shall be the then remaining number of unpaid installments (including the installment then to be paid), and multiplying the resulting number of Phantom Shares by the net asset value per share of common stock of the Fund on the Redemption Pricing Date for that month, or for a fund of The American Funds Group, by the net asset value per Class A share of each fund on the last business day of the quarter.To the extent the installment payments include shares of both the Fund and a fund(s) of The American Funds Group, the calculation will be based on the net asset values per share of common stock of the Fund and per Class A shares of each fund of The American Funds Group as determined on the Fund’s Redemption Pricing Date for that month. A Plan Participant’s Deferred Payment Account subject to the Variable Dollar Installment method shall be adjusted by the amount of each such installment payment by reducing the number of Phantom Shares of each fund credited to the Deferred Payment Account.These reductions shall occur proportionately so that, with respect to each such fund, the ratio of the value of all Phantom Shares of the fund to the value of the Deferred Payment Account shall remain the same before and after each installment payment.For this purpose, the net asset value per share of common stock of the Fund on the Redemption Pricing Date for the month, or for a fund of The American Funds Group, the net asset value per Class A share of each fund on the last business day of the quarter, shall be used in calculating pre- and post-payment values.To the extent the installment payments include shares of both the Fund and a fund(s) of The American Funds Group, the calculation will be based on the net asset values per share of common stock of the Fund and per Class A shares of each fund of The American Funds Group as determined on the Fund’s Redemption Pricing Date for that month. 2.INTRODUCTION With effect on January 1, 2008, the Fund has adopted, by an affirmative vote of at least a majority of its Board (including a majority of its Board members who are not interested persons of the Fund) this Plan for Independent Board Members. 3.PLAN OVERSIGHT; INTERPRETATION AND AMENDMENT 3.1.Plan Oversight and Operation.The Committee shall enforce the Plan in accordance with its terms, shall be charged with the general administration of the Plan, and shall have all powers necessary to accomplish its purposes.The Committee may utilize the services of the Administrator to conduct routine Plan administration. 3.2.Plan Interpretation and Administration.The Committee shall have full discretion to construe and interpret the terms and provisions of the Plan, which interpretation or construction shall be final and binding on all parties, including, but not limited to, the Fund and any Plan Participant or Beneficiary.The Committee shall administer such terms and provisions in a uniform and non-discriminatory manner and in full accordance with any and all laws and regulations applicable to the Plan. 3.3Plan Amendment, Acceleration or Termination.The Committee may at any time at its sole discretion accelerate payment of any unpaid amount for any or all Directors, or recommend to the Board any amendment to or termination of the Plan; provided, however, that no such amendment or termination shall adversely affect the right of Plan Participants to receive amounts previously credited to their Deferred Payment Account. 4.ELECTION TO DEFER PAYMENTS 4.1Election to Defer.Pursuant to the Plan, Independent Board Members may elect to have all or any portion of payment of their retainer and/or meeting fees, including board and committee meeting fees, deferred as provided herein.An Independent Board Member who elects to participate in the Plan shall file executed copies of Exhibits B, C and D with the Administrator.An Independent Board Member will not be treated as a Plan Participant and no amount will be deferred under the Plan until Exhibits B, C and D are received by the Administrator and determined by the Administrator to be complete and in good order. 4.2.Current Independent Board Members.A deferral election made by a Plan Participant who timely files Exhibits B, C and D with the Administrator shall become effective and apply with respect to retainers and meeting fees earned during the calendar year following the filing of the deferral election, and each subsequent calendar year, unless modified or revoked in accordance with the terms of this Plan.During the period from such filing and prior to the effectiveness of such election, the most recently filed and effective Exhibit B shall apply to all amounts payable to the Plan Participant under the Plan. 4.2.a.Newly Elected or Appointed Independent Board Members.Any person who is first elected or appointed an Independent Board Member of the Fund during a calendar year and who timely files Exhibits B, C and D with the Administrator may elect to defer any unpaid portion of (i) the retainer applicable to such calendar year and (ii) the fees for future meetings during such calendar year.Unless revoked or modified in accordance with the terms of this Plan, a deferral election made pursuant to this paragraph will apply for each subsequent calendar year after the calendar year of the deferral election. 4.3.Modification or Revocation of an Election to Defer.A Plan Participant may modify or revoke an election to defer, as to future compensation, effective on the first day of the next calendar year, which modification or revocation shall remain in effect for each subsequent calendar year (until modified or revoked in accordance with the Plan), by filing a new Exhibit B with the Administrator prior to the beginning of such next calendar year. 5.BENEFICIARY DESIGNATION Each Independent Board Member shall designate in Exhibit C the Primary and, if applicable, Contingent Beneficiary(ies) he or she desires to receive amounts payable under the Plan in the event of the Plan Participant’s death.A Plan Participant may from time to time change his or her designated Primary or Contingent Beneficiary(ies) without the consent of such Beneficiary(ies) by filing a new Exhibit C with the Administrator. At the time of death of a Plan Participant, if there is no living designated Primary Beneficiary(ies), the designated Contingent Beneficiary(ies), if any, shall be the Beneficiary.If there are no living Primary or Contingent Beneficiary(ies), the Plan Participant’s surviving spouse shall be the Beneficiary.If there is no surviving spouse, the Plan Participant’s estate shall be the Beneficiary. 6.DEFERRED PAYMENT ACCOUNT 6.1.Crediting Amounts.A Plan Participant may select the Fund or one or more fund(s) in The American Funds Group in which his or her deferred compensation is invested for purposes of crediting earnings, by filing Exhibit D with the Administrator.Any compensation deferred by a Plan Participant shall be credited to his or her Deferred Payment Account on the books of the Fund in the form of Phantom Shares of the fund(s) that the Plan Participant has selected. The number of Phantom Shares credited to a Plan Participant’s Deferred Payment Account shall be the number of whole and fractional Phantom Shares determined by dividing the amount of the deferred compensation invested in the particular fund(s) by the net asset value of the Fund or the net asset value of Class A shares of each such fund of The American Funds Group as of the Date of Crediting. 6.2.Change of Investment Designation.A Plan Participant may change the designation of the fund(s) in which his or her future deferred compensation is invested by filing a revised Exhibit D with, or by telephoning, the Administrator.The Administrator will confirm promptly in writing to the Plan Participant any change of investment designation accomplished by telephone.Any change of investment designation shall be effective only with respect to retainers and meeting fees earned after receipt of such request by the Administrator.If a request related to the Fund is received after the close of the New York Stock Exchange on an Official Pricing Day, the change in investment designation will be effective on the following Official Pricing Day.If a request related to a fund(s) of The American Funds Group is received after the close of the New York Stock Exchange, the change in investment designation will be effective on the next business day. 6.3.Exchange Requests.By contacting the Administrator, a Plan Participant may request to exchange Phantom Shares of one or more funds previously credited to a Deferred Payment Account for Phantom Shares of another fund(s) based on their relative net asset values per share next determined.The Administrator will confirm promptly in writing to the Plan Participant any exchange request made by telephone.An exchange request will be effective after receipt of such request by the Administrator.Exchanges into the Fund will be effective the next Official Pricing Day.Requests for exchanges out of the Fund must be received in good order at, or prior to, the close of business (5:00 p.m.
